Title: To George Washington from Lewis Nicola, 28 May 1782
From: Nicola, Lewis
To: Washington, George


                        
                            Sr
                            Fishkill 28 May 1782
                        
                        Since I was honoured with your Excellencies Letter of the 22nd Inst., I have assiduously endeavoured to
                            recollect, not only each paragraph, but also every expression of that ill fated representation which has been the occasion
                            of so much trouble to you, & anxiety to me, in order to find out, what could occasion my
                            intentions being so greatly misapprehended, and cannot attribute it to any thing but an inability to express my sentiments
                            with sufficient perspecuity, and its being introduced by complaints that apparently bear hard on & censure the
                            supreme authority of our Union, which so prejudiced your mind as to prevent attention to my request, that your Excellcy
                            would judge of the whole together & not by detached parts. From this consideration I am induced to trespas
                            further on your goodness in hopes of putting them in a clearer point of view.
                        Far has it been from my thoughts to suppose that Congress ever entered into an engagement, or made a promise
                            they did not intend to fullfil, but as they were not always executed, I endeavoured to find out the true cause, and by
                            considering such circumstances as have come to my knowledge concluded they were prevented, in some cases by the untoward
                            circumstances of the times, and in others, by the constracted principles of some without whose assistance that Honle Body
                            cannot perform them. I could mention several things in support of this opinion but shall only trouble your Excellency with
                            one report I have heard since my return here, which is that some of the eastern States refused to comply with a request of
                            Congress, to be allowed a duty of 5 percent on imported goods, from the consideration that if it had such a find it would
                            be enabled to pay the half pay to the officers already reformed. How true this is, is impossible for me to determine, but
                            supposing it otherwise, if believed it may operate as much as if it were gospel.
                        Tho I do not pretend to a larger portion of understanding than the generallity of mankind, yet I flatter
                            myself I am neither an idiot or crazed, one or other of which must have been the case had I singled out your Excellency
                            for the purpose of countenancing mutiny or treason, & as a fit person to unbosem myself preferably to every other
                            individual within my reach; this I hope will be sufficient to clear me from every suspicion of harbouring sinister
                            designs, and that, however inaptly I may have expressed myself, my intention was not to promote but, as far as in me lay,
                            prevent designs that may some time or other be carried into execution & occasion great mischief.
                        My apprehensions were founded on the following considerations. That number of our privates are dissatisfied
                            & ready to break out, were they not prevented by the virtue of their officers, was any number
                            of the latter, at the place, to consider themselves in danger of being deprived of the fruits of their toils &
                            hazards; of the reward of their services, on which several may depend for the future support of themselves &
                            families, & join with the men the consequence may be fatal; Impressed by these ideas I know not what man or body
                            of men I could better address myself than to your Excellency, as I am persuaded none is more enabled, by influence on the
                            Army, to counter act any bad designs. No person can be more interested in Congress’s fulfilling all her engagements than I
                            am, yet I flatter myself it will be done volontarily or obtained by justifiable means.
                        Tho the above was a main–consideration I must own it was not the only one, but that I was prompted to the
                            step I took by another inducement. The different forms of government under which men live, or have lived, have frequently
                            employed my most serious thoughts and the conclusion that all, the jewish Theocracy excepted, have many defects
                            accompanying their good qualities, & that if the latter could be culled & formed into one system it would bid fair
                            to be the most perfect human wit could device. When we assumed independence, & each State formed a plan of
                            government for itself I was astonished that none of the thirteen had adopted the english constitution purged of its
                            defects ’till I concidered that reformers seldom hit the true point of rest, but never stop ’till they reach, one
                            diametrically opposite to that they set out from without considering that extremes may be equally vicious. Montesquieu
                            observes that warm climates are best adapted to subjection & cold ones to freedom, but his sagacity could not fore
                            see that the inhabitants of the sultry climate of georgia as well as those of the cold region of the Province of Main
                            would have both concurred in rejecting every shadow of Monarchy.
                        A man of 60 years of age may reasonably expect that a young republican government will not, in his time, be
                            so vitiated as to render living under it intolerable, therefore, had I none to regard but myself, I should endeavour to
                            glide through the dregs of life with tranquility, but as my many children give me a prospect of a numerous issue I wish to
                            leave them with the fairest prospect of political felicity possible, therefore as soon as Congress & some States
                            promised to reward their troops with lands I could not help forming the pleasing hopes they might be induced to allot them
                            contiguous to each, with liberty of forming a distinct State under such form of government as those that chose to
                            emigrate might prefer. Satisfied that no person is more likely, by interest with Congress & influence with the
                            army, to promote such a scheme, if approved of, than your Excellency, I took the liberty fully to disclose my thoughts to
                            you & to you allone, I possibly induced, by the pleasing hopes of seeing a favourite project realised, to go too
                            far.
                        In such a project as mine the utmost attention should be had to every stone of the
                            foundation, which should not be laid without mature deliberation, & that under the guidance of a person who, to
                            considerable abilities, can add such a rectitude of heart as to prefer the publick weal to all the dazling prospects of
                            prerogative.
                        I fear words cannot be sufficient to appoligise for the great liberty I have taken therefore shall not
                            trespas any farther on your lenity than to assure you that I am with great respect Sr Your Excellencies Most obedt Servant
                        
                            Lewis Nicola Col. Inv.

                        
                    